DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhandaru et al. (US 2007/0064673 A1).
Regarding claims, 21 and 33, Bhandaru discloses:
a system for processing network traffic data units (NTDUs), comprising:
	a network device;
	a wireless access point, the WAP comprising:

	an antenna; 
	a physical network interface; and
	memory comprising computer readable program code; 
Wherein when computer readable program code is executed by the processor, the WAP performs a method, the method comprising:
receiving, by a wireless access point (WAP) (fig.1 and par.[0061] which discloses a wireless access point), a NTDU from a client device (fig.1 and par.[0062] discloses that the wireless devices receive traffic (e.g. packets or NTDU as claimed) for transmission over a network);
identifying a virtual tunnel upon which to transmit the NTDU based on a header of the NTDU according to a policy (par.[0186 – 0187] that discloses that a PFE receives a wireless frame, and checks whether the frame is local or needs to be transmitted via tunnel and encapsulated. Discloses that tunnel selection is based on source or destination address, wherein the source or destination address are configured in the header of the frame), wherein the policy maps a portion of the header to a plurality of available virtual tunnels (par.[0187] which recites, in part, “In addition, tunnel selection selects the most specific tunnel applicable for the data flow--for example, if a tunnel is configured for a VLAN, and the also configured for VLAN and a Protocol (e.g. IP-in-IP), the latter is chosen if the frame belongs to the protocol.”); and 
transmitting, via the virtual tunnel, the NTDU to the network device (fig.13 element F-1000 which discloses forwarding the frame via the selected tunnel).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 24, 26, 27, 33, 36-37, and 39-40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2017/0373883 A1) in view of DeCusatis et al. (US 2015/0350084 A1).
Regarding claims, 21 and 33, Guo discloses a system for processing network traffic data units (NTDUs), comprising:
	A network device;
	A wireless access point, the WAP comprising:
	A processor; 
	An antenna; 
	A physical network interface; and
	Memory comprising computer readable program code; 
	Wherein when computer readable program code is executed by the processor, the WAP performs a method, the method comprising:
receiving, by a wireless access point (WAP) (fig.1A that teaches a wireless access point 12, par. [0011]), a NTDU from a client device (fig.1a element 11 which discloses a client station, and par.[0011] which recites, in part, “The wireless STA 11 can access the wireless network through the AP 12”, par.[0013] describes a wireless station transmitting a data packet to a wireless access point, fig.1b element 101);
identifying a virtual tunnel upon which to transmit the NTDU based on a header of the NTDU (par. [0033] which recites, in part, “the AP may VXLAN tunnel-encapsulate a first packet received from the wireless STA and send the packet……… the devices on the forwarding path may perform packet forwarding according to the header of the VXLAN packet, so the whole forwarding process is transparent.); and
transmitting, via the virtual tunnel, the NTDU to a network device (par. [0018] discloses that the AP transports the data packet over the VXLAN tunnel L-2 to overlay L-3 network back to L-2 network).

Transmitting the NTDU based on a header of the NTDU according to a policy, wherein the policy maps a portion of the header to one of a plurality of available virtual tunnels.
In an analogous art, DeCusatis discloses Transmitting the NTDU based on a header of the NTDU according to a policy (par.[0026]  which teaches a network interface which receives a data flow and encapsulates the data with an VXLAN header to create tunnels, and applies a policy to determine how the data flows are transmitted through the tunnels”), wherein the policy maps a portion of the header to one of a plurality of available virtual tunnels (par.[0026] which recites, in part “determining whether to direct multiple different data flows through the same tunnels, direct separate data packet flows through separate tunnels, or direct one data packet flow through multiple tunnels.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the wireless access point that transmit packets over a VXLAN as discussed in Guo with the routing of packet over VXLAN tunnels as discussed in DeCusatis. The motivation/suggestion would have been to connect geographically separated networks.
Regarding claims 24 and 36, DeCusatis  discloses establishing a virtual tunnel between the WAP and a second network device, wherein the network device is associated with a layer-2 domain (par.[0004] describes overlay networks such as VXLAN which connect geographically separated L-2 network), wherein the second network device is associated with a second layer-2 domain (par.[0004] discloses that 
Regarding claim 26 and 37, DeCusatis discloses wherein the identified virtual tunnel is a virtual extensible local area network (VXLAN) tunnel (par. [0004] discloses XVLAN tunnels).
Regarding claim 27, DeCusatis discloses wherein the plurality of available virtual tunnels includes one or more pre-configured virtual tunnels that connect the WAP to a plurality of network device (par.[0015] discloses tunnels that are pre-configured can altered, modified, or new tunnels created).
Regarding claim 39, DeCusatis discloses selecting a virtual tunnel from a plurality of pre-configured virtual tunnels that connect the WAP to a plurality of network devices (par. [0016] discloses mapping packets to tunnels). 
Regarding claim 40, DeCusatis discloses encapsulating the NTDU using an encapsulation protocol (par. [0017] discloses the using the VXLAN protocol to encapsulate packets). 

Claim 22 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and DeCusatis as applied to claim 1, in view of Zhang (US 2015/0009992 A1).
Regarding claims 22 and 34, Guo and DeCusatis discloses using packet headers to determine which tunnels to use to forward encapsulate packets, they do not explicitly disclose:
wherein the policy is implemented using a look-up table stored in the memory. 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Guo and DeCusatis, with the forwarding table as discussed by Zhang. The motivation/suggestion would have been to provide a method for bridging to XVLAN networks (Zhang: par. [0008]).

Claims 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and DeCusatis as applied to claim 1, in view of Ramakanth (US 2018/0123827 A1) “Rule-based Network Identifier Mapping” Arista “VXLAN Pseuduowires” submitted in the IDS dated 2016.
Regarding claims 25 and 38, the combination of Guo and DeCusatis teaches extending a layer-3 network over a layer-2 network using VXLAN, but they do not disclose:
wherein the identified virtual tunnel is implemented as a virtual extensible local area network (VXLAN) pseudowire.
In an analogous art, Ramakanth discloses:
wherein the identified virtual tunnel is implemented as a virtual extensible local area network (VXLAN) pseudowire (pg.2 which discloses the VXLAN pseudowire).
. 

Allowable Subject Matter
Claim 23 and 35, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for encapsulating a data packet for transport over an overlay network using metadata from a packet to identify the tunnel that is used for transporting the packet. Each of the Independent claims 28 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
A prior art reference DeCusatis as discussed above teaches managing data flows through a virtual network. An aspect includes receiving, by a network interface card (NIC) connected to a hypervisor of a source computer, flows of data packets from one or more virtual machines managed by the hypervisor. The aspect includes running, 
While the disclosure of DeCusatis teaches using the source, destination, and other metadata for identifying a tunnel to transmit a packet it does not disclose the following features in combination with other features of the claims:
	“wherein identifying the virtual tunnel comprises using metadata associated with the NTDU, wherein the metadata specifies at least one of a client vendor/brand, a client device type, a current operating system version executing on the client device, a status of authentication state of the client device, and an authentication method being implemented on the client device.”
	That is the disclosure of DeCusatis alone or in combination with other references fails to disclose each and every limitation of the claim, and the claims are in condition for allowance.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gu (US 2015/0082418 A1) “Method and System for Realizing Network”
Yoshimoto et al. (US 2006/0120374 A1) “Packet Forwarding Apparatus and Communciation Network Suitable for Wide Area Ethernet Service”
Chuah et al. (US 6,665,718 B1) “Mobility Management System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411